Exhibit 10.5.4
SUBLEASE AGREEMENT
     THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of
the 25th day of July, 2008, by and between FREMONT INVESTMENT & LOAN, a
California industrial bank (“Sublandlord”), and CAPITALSOURCE BANK, a California
industrial bank (“Subtenant”).
WITNESSETH:
     WHEREAS, by that certain Standard Office Lease dated April 23, 2004, as
modified by a certain Notice of Lease Term Dates and by a certain Lease
Amendment No. 1 dated as of August, 2004, and by a certain Lease Amendment No. 2
dated as of November  , 2004, and by a certain Third Amendment to Standard
Office Lease dated as of November 15, 2005 (collectively, the “Prime Lease”),
AEW LT Brea Imperial Centre, LLC (“Landlord”) leases to Sublandlord certain
premises (the “Master Premises”) in the building located at 2727 East Imperial
Highway, Brea, California (the “Building”);
     WHEREAS, Subtenant desires to sublease from Sublandlord, and Sublandlord
desires to sublease to Subtenant, certain space situated on the first (1st)
floor of the Building, consisting of approximately thirty-nine thousand seven
hundred forty-four (39,744) square feet of rentable area, as outlined on
Exhibit A attached hereto (the “Subleased Premises”), all upon the terms and
subject to the conditions and provisions hereinafter set forth; and
     WHEREAS, the Subleased Premises consist of thirty-seven and 97/100 percent
(37.97%) of the Master Premises (the “Subtenant’s Pro Rata Share”).
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Sublandlord and Subtenant hereby agree as follows:
     1. Demise; Use. Sublandlord hereby subleases to Subtenant and Subtenant
hereby subleases from Sublandlord the Subleased Premises for the term and rental
and upon the other terms and conditions hereinafter set forth, to be used and
occupied by Subtenant solely for general office use and for no other purpose.
The subleasing of the Subleased Premises includes reasonable use, in common with
Sublandlord, of the conference rooms, reception area, kitchens/pantries, mail
rooms and similar support facilities in the Master Premises.
     2. Term.
     (a) The term of this Sublease shall commence (the “Commencement Date”) on
the date hereof, and, unless sooner terminated pursuant to the provisions
hereof, shall continue through January 31, 2009, after which, unless Subtenant
gives thirty (30) days’ prior written notice to Sublandlord, this Sublease shall
continue in force as a Sublease from month-to-month. In such

 



--------------------------------------------------------------------------------



 



event, this Sublease shall thereafter be terminable by Subtenant, as of the end
of any calendar month, upon at least thirty (30) days’ prior written notice of
termination delivered by Subtenant to Sublandlord. In no event, however, shall
the Sublease continue beyond August 31, 2009, regardless whether or not any
notice of termination is delivered by Subtenant to Sublandlord, without the
written consent of Sublandlord, which consent shall not be unreasonably
withheld. If the personnel to be employed by Subtenant who currently occupy
offices in the Master Premises (collectively, the “Subtenant’s Employees”) are
not yet all located within the Subleased Premises as of the Commencement Date,
then for the period from the Commencement Date through the date on which all of
the Subtenant’s Employees are located within the Subleased Premises, the
Subtenant’s Employees shall have the license to continue to occupy their
existing offices within the Master Premises, together with the nonexclusive
right to use the conference rooms, reception area, kitchens/pantries, mail rooms
and similar support facilities in the Master Premises. Notwithstanding the
forgoing, following written request from Sublandlord, Subtenant shall relocate
all of the Subtenant’s Employees to the Subleased Premises within thirty
(30) days of such written request. If the Prime Lease terminates or is
terminated for any reason whatsoever, then this Sublease shall terminate
simultaneously therewith.
     (b) Notwithstanding anything in this Sublease to the contrary, Subtenant
shall have the right to terminate this Sublease at any time, without fee or
penalty, upon delivering at least thirty (30) days’ prior written notice of such
early termination to Sublandlord.
     3. Base Rent.
     (a) Subtenant shall pay to Sublandlord base annual rental (“Base Rent”) for
the Subleased Premises in an amount equal to the Subtenant’s Pro Rata Share of
the Base Rent (as defined in the Prime Lease) payable by Sublandlord pursuant to
the Prime Lease, as such Base Rent may be adjusted from time to time pursuant to
the Prime Lease. Base Rent shall be due and payable in equal monthly
installments. Each such installment shall be due and payable in advance on the
first day of each calendar month of the term hereof. If the term of this
Sublease commences on a day other than the first day of a month or ends on a day
other than the last day of a month, Base Rent for such month shall be prorated;
prorated Base Rent for any such partial first month of the term hereof shall be
paid on the date on which the term commences.
     (b) The Base Rent and any additional rent shall be paid to Sublandlord at
its address set forth in Section 15(b) below or at such other place as
Sublandlord may designate by notice to Subtenant. Nothing set forth herein shall
be deemed to limit any right of setoff or recoupment that either party may have
against the other.
     4. Additional Rent; Payments; Interest.
     (a) In addition to the Base Rent described above, Subtenant shall pay to
Sublandlord additional rent in an amount equal to Subtenant’s Pro Rata Share of
the additional rent payable by Sublandlord as a result of increases in Real
Estate Taxes and Operating Expenses (as defined in the Prime Lease) pursuant to
the Prime Lease.

2



--------------------------------------------------------------------------------



 



     (b) In addition to the Base Rent described above, Subtenant shall pay to
Sublandlord as additional rent all other amounts payable by Sublandlord under
the Prime Lease which are attributable to the Subleased Premises or attributable
to Subtenant, its agents, employees, customers or invitees, and such amounts
shall not be limited to Subtenant’s Pro Rata Share. By way of example and not by
way of limitation, charges by Landlord for furnishing air conditioning or
heating to the Subleased Premises at times in addition to those certain times
specified in the Prime Lease, costs incurred by Landlord in repairing damage to
the Building caused by an employee, agent, customer or invitee of Subtenant,
increased insurance premiums due as a result of Subtenant’s use of the Subleased
Premises, and amounts expended or incurred by Landlord on account of any default
by Subtenant which gives rise to a default under the Prime Lease would be
amounts payable by Subtenant pursuant to this Section 4(b).
     (c) In addition to the Base Rent described above, Subtenant shall pay to
Sublandlord as additional rent all of the costs of maintaining and operating the
electric generator (including, but not limited to, fuel costs) which provides
electric power to the wire room located in the Subleased Premises, and such
costs shall not be limited to Subtenant’s Pro Rata Share.
     (d) In addition to the Base Rent described above, Subtenant shall pay to
Sublandlord $9,936 per month as additional rent for utilities in the Subleased
Premises.
     (e) Each amount due pursuant to Sections 4(a), (b), (c) and (d) above and
each other amount payable by Subtenant hereunder shall be due and payable on the
date on which any such amount is due and payable under the Prime Lease.
     (f) All amounts other than Base Rent payable to Sublandlord under this
Sublease shall be deemed to be additional rent due under this Sublease. All past
due installments of Base Rent and additional rent shall bear interest from the
date due until paid at the rate per annum equal to three percent (3%) in excess
of any interest rate that is applicable to late payments pursuant to the Prime
Lease, unless a lesser rate shall then be the maximum rate permissible by law
with respect thereto, in which event said lesser rate shall be charged. All past
due installments of Base Rent and additional rent shall be subject to the same
late charges as are applicable to late payments under the Prime Lease.
     5. Condition of Subleased Premises; Construction of Improvements;
Maintenance of Subleased Premises.
     (a) Subtenant’s taking possession of the Subleased Premises shall be
conclusive evidence as against Subtenant that the Subleased Premises were in
good order and satisfactory condition when Subtenant took possession. No promise
of Sublandlord to alter, remodel or improve the Subleased Premises and no
representation respecting the condition of the Subleased Premises or the
Building have been made by Sublandlord to Subtenant, and Subtenant shall accept
delivery of the Subleased Premises in their “as is” condition. Upon the
expiration of the term hereof, or upon any earlier termination of the term
hereof or of Subtenant’s right to possession, Subtenant

3



--------------------------------------------------------------------------------



 



shall surrender the Subleased Premises in at least as good condition as at the
commencement of the term hereof, ordinary wear and tear excepted.
     (b) Subtenant at Subtenant’s sole cost and expense shall maintain all light
fixtures and replace all bulbs and tubes in the Subleased Premises, to the
extent such maintenance is not Landlord’s obligation under the Prime Lease.
     (c) Sublandlord shall leave in place in the Subleased Premises during the
term of this Sublease all furniture, shelving, built-ins, and similar items
currently situated in the Subleased Premises. At the expiration or sooner
termination of the term of this Sublease, Subtenant shall restore such items to
Sublandlord in the condition existing as of the date of this Sublease,
reasonable wear and tear excepted.
     6. The Prime Lease.
     (a) This Sublease and all rights of Subtenant hereunder and with respect to
the Subleased Premises are subject and subordinate to the terms, conditions and
provisions of the Prime Lease. Subtenant hereby assumes and agrees to perform
faithfully and be bound by, with respect to the Subleased Premises, all of
Sublandlord’s obligations, covenants, agreements and liabilities under the Prime
Lease and all terms, conditions, provisions and restrictions contained in the
Prime Lease. All of the terms, provisions, covenants and conditions of the Prime
Lease are incorporated herein by reference and hereby made a part hereof.
     (b) Without limitation of the foregoing:
     (i) If Subtenant desires to take any action with respect to the Subleased
Premises or otherwise and the Prime Lease would require that Sublandlord obtain
the consent of Landlord before undertaking any action of the same kind,
Subtenant shall not undertake the same without the prior written consent of
Landlord and Sublandlord.
     (ii) Without limiting the generality of the foregoing, Subtenant shall not
make any changes, alterations or additions in or to the Subleased Premises
without the prior consent of Landlord and Sublandlord, which consent of
Sublandlord shall not be unreasonably withheld, conditioned or delayed. Any
removal of such changes, alterations or modifications required by Landlord or
the provisions of the Prime Lease shall be performed by Subtenant at Subtenant’s
sole cost;
     (iii) Except as otherwise provided herein, Sublandlord shall have all
rights, privileges, options, reservations and remedies with respect to the
Subleased Premises granted or allowed to or held by Landlord under the Prime
Lease;
     (iv) Subtenant shall maintain insurance of the kinds and in the amounts
required to be maintained by Sublandlord under the Prime Lease with respect to
the Subleased Premises. All policies of liability insurance shall name as
additional insureds Landlord

4



--------------------------------------------------------------------------------



 



and Sublandlord and their respective officers, directors or partners, as the
case may be, and the respective agents and employees of each of them. Upon
Sublandlord’s request, Subtenant shall furnish Sublandlord with certificates of
insurance evidencing that Subtenant is carrying the insurance required to be
carried by Subtenant hereunder; and
     (v) Subtenant shall not do anything or suffer or permit anything to be done
which could result in a default under the Prime Lease or permit the Prime Lease
to be cancelled or terminated.
     (c) Notwithstanding anything contained herein or in the Prime Lease that
may appear to be to the contrary, Sublandlord and Subtenant hereby agree as
follows:
     (i) Subtenant shall not assign, mortgage, pledge, hypothecate or otherwise
transfer or permit the transfer of this Sublease or any interest of Subtenant in
this Sublease, by operation of law or otherwise, or permit the use of the
Subleased Premises or any part thereof by any persons other than Subtenant and
Subtenant’s employees, agents and contractors or sublet the Subleased Premises
or any part thereof, without the prior written consent of Landlord and
Sublandlord.
     (ii) Neither rental nor other payments hereunder shall abate by reason of
any damage to or destruction of the Subleased Premises, the Master Premises, or
the Building or any part thereof, unless, and then only to the extent that,
rental and such other payments actually abate under the Prime Lease with respect
to the Subleased Premises on account of such event;
     (iii) Subtenant shall not have any right to any portion of the proceeds of
any award for a condemnation or other taking, or a conveyance in lieu thereof,
of all or any portion of the Building, the Master Premises or the Subleased
Premises;
     (iv) Subtenant shall not have any right to exercise or have Sublandlord
exercise any option under the Prime Lease, including, without limitation, any
option to extend the term of the Prime Lease or lease additional space;
     (v) To the extent any of Sublandlord’s claims against the Landlord under
the Prime Lease with respect to the Subleased Premises are assignable and
Sublandlord fails to assert such claims against the Landlord within ten
(10) days of Subtenant’s written request, Sublandlord assigns such claims to
Subtenant; and
     (vi) Subject to Section 6(a) above, as between Sublandlord and Subtenant,
in the event of any conflict between the terms, conditions and provisions of the
Prime Lease and of this Sublease, the terms, conditions and provisions of this
Sublease shall, in all instances, govern and control.

5



--------------------------------------------------------------------------------



 



     (d) It is expressly understood and agreed that Sublandlord does not assume
and shall not have any of the obligations or liabilities of Landlord under the
Prime Lease and that Sublandlord is not making the representations or
warranties, if any, made by Landlord in the Prime Lease. With respect to work,
services, repairs and restoration or the performance of other obligations
required of Landlord under the Prime Lease, Sublandlord’s sole obligation with
respect thereto shall be to request the same, upon written request from
Subtenant, and to use reasonable efforts to obtain the same from Landlord, at no
expense to Sublandlord. Sublandlord shall not be liable in damages, nor shall
rent abate hereunder, for or on account of any failure by Landlord to perform
the obligations and duties imposed on it under the Prime Lease. Similarly,
Subtenant does not assume any of the obligations or liabilities of Sublandlord
under the Prime Lease with respect to the Master Premises, to the extent such
obligations or liabilities are more extensive than the obligations and
liabilities undertaken by Subtenant hereunder with respect to the Subleased
Premises.
     (e) Nothing contained in this Sublease shall be construed to create privity
of estate or contract between Subtenant and Landlord, except the agreements of
Subtenant in Sections 10 and 11 hereof in favor of Landlord, and then only to
the extent of the same.
     (f) Subtenant acknowledges that it has received a true copy of the Prime
Lease, that it has reviewed the Prime Lease, and that it is familiar with the
contents thereof.
     7. Default by Subtenant.
     (a) Upon the happening of any of the following:
     (i) Subtenant fails to pay any Base Rent on the date it is due; provided,
however, Subtenant shall not be in default hereunder unless such failure is not
cured within five (5) days after Sublandlord’s written notice of such failure,
it being acknowledged and agreed that Sublandlord shall not be obligated to
provide such written notice to Subtenant more than once during the term of this
Sublease and any subsequent failure by Subtenant to pay Base Rent when due shall
be a default hereunder with no notice or cure period required hereunder;
     (ii) Subtenant fails to pay additional rent or any other amount due from
Subtenant hereunder and such failure continues for five (5) days after notice
thereof from Sublandlord to Subtenant;
     (iii) Subtenant fails to perform or observe any other covenant or agreement
set forth in this Sublease and such failure continues for twenty (20) days after
notice thereof from Sublandlord to Subtenant; provided, however, that if such
failure is not reasonably capable of being cured within such 20-day period
notwithstanding the exercise of diligent efforts by Subtenant and Subtenant
diligently commences to cure such failure and diligently pursues such cure, then
the twenty (20) day period set forth herein shall be extended for such time as
is necessary to cure such failure; or

6



--------------------------------------------------------------------------------



 



     (iv) any other event occurs which involves Subtenant or the Subleased
Premises and which would constitute a default under the Prime Lease if it
involved Sublandlord or the Master Premises;
Subtenant shall be deemed to be in default hereunder, and Sublandlord may
exercise against Subtenant, without limitation of any other rights and remedies
available to it hereunder or at law or in equity, any and all rights and
remedies of Landlord set forth in the Prime Lease in the event of a default by
Sublandlord in its capacity as Tenant pursuant to the Prime Lease.
     (b) In the event Subtenant fails or refuses to make any payment or perform
any covenant or agreement to be performed hereunder by Subtenant and such
failure or refusal is not cured within the applicable cure period set forth in
Section 7(a) hereof, Sublandlord may make such payment or undertake to perform
such covenant or agreement (but shall not have any obligation to Subtenant to do
so). In such event, amounts so paid and amounts expended in undertaking such
performance, together with all costs, expenses and reasonable attorneys’ fees
incurred by Sublandlord in connection therewith, together with interest on all
of the foregoing at the rate specified in Section 4(d) above as applicable to
late payments of rent, shall be due on demand as additional rent hereunder.
     8. Nonwaiver. Failure of Sublandlord to declare any default or delay in
taking any action in connection therewith shall not waive such default. No
receipt of moneys by Sublandlord from Subtenant after the termination in any way
of the term or of Subtenant’s right of possession hereunder or after the giving
of any notice shall reinstate, continue or extend the term or affect any notice
given to Subtenant or any suit commenced or judgment entered prior to receipt of
such moneys.
     9. Cumulative Rights and Remedies. All rights and remedies of Sublandlord
under this Sublease shall be cumulative and none shall exclude any other rights
or remedies allowed by law.
     10. Indemnity. Subject to Paragraph 11 below, Subtenant shall indemnify and
hold Sublandlord, its employees and agents harmless from and against all costs,
damages, claims, liabilities and expenses (including reasonable attorneys’ fees)
suffered by or claimed against Sublandlord, directly or indirectly, based on or
arising out of any negligent act or omission of Subtenant or any agent,
employee, or contractor of Subtenant. Subject to Paragraph 11 below, Sublandlord
shall indemnify and hold Subtenant harmless from and against all costs, damages,
claims, liabilities and expenses (including reasonable attorneys’ fees) suffered
by or claimed against Subtenant, directly or indirectly, based on or arising out
of any negligent act or omission of Sublandlord or any agent, employee, or
contractor of Sublandlord. Neither party shall have any liability to the other
for consequential or punitive damages with respect to this Sublease.
     11. Waiver of Subrogation. Anything in this Sublease to the contrary
notwithstanding, Sublandlord and Subtenant each hereby waive any and all rights
of recovery, claims, actions or

7



--------------------------------------------------------------------------------



 



causes of action against the other and the officers, directors, partners, agents
and employees of each of them, and Subtenant hereby waives any and all rights of
recovery, claims, actions or causes of action against Landlord and its agents
and employees, for any loss or damage that may occur to the Subleased Premises
or the Master Premises, or any improvements thereto, or any personal property of
any person therein or in the Building, by reason of fire, the elements or any
other cause insured against (or required by the Prime Lease or this Sublease to
be insured against) under valid and collectible fire and extended coverage
insurance policies, regardless of cause or origin, including negligence, except
in any case which would render this waiver void under law.
     12. Brokerage Commissions. Each party hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with this Sublease, and that it knows of no real estate broker or
agent who is or might be entitled to a commission in connection with this
Sublease. Each party agrees to protect, defend, indemnify and hold the other
harmless from and against any and all claims inconsistent with the foregoing
representations and warranties for any brokerage, finder’s or similar fee or
commission in connection with this Sublease, if such claims are based on or
relate to any act of the indemnifying party which is contrary to the foregoing
representations and warranties.
     13. Successors and Assigns. This Sublease shall be binding upon and inure
to the benefit of the successors and assigns of Sublandlord and shall be binding
upon and inure to the benefit of the successors of Subtenant and, to the extent
any such assignment may be approved, Subtenant’s assigns. The provisions of
Section 6(e) and Sections 10 and 11 hereof shall inure to the benefit of the
successors and assigns of Landlord.
     14. Entire Agreement. This Sublease contains all the terms, covenants,
conditions and agreements between Sublandlord and Subtenant relating in any
manner to the rental, use and occupancy of the Subleased Premises. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect. The terms, covenants and conditions of this Sublease cannot be
altered, changed, modified or added to except by a written instrument signed by
Sublandlord and Subtenant.
     15. Notices. Notices and demands required or permitted to be given by
either party to the other with respect hereto or to the Subleased Premises shall
be in writing and shall be served either by personal delivery with a receipt
requested, by overnight air courier service or by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
     If to Sublandlord:
2727 East Imperial Highway
Brea, California 92821
Attention: Donald E. Royer, Executive Vice President
and General Counsel

8



--------------------------------------------------------------------------------



 



     If to Subtenant:
4445 Willard Avenue
Twelfth Floor
Chevy Chase, Maryland, 20815
Attention: Steven Museles, Chief Legal Officer
Notices and demands shall be deemed to have been given three (3) business days
after mailing, if mailed, or, if made by personal delivery or by overnight air
courier service, then upon such delivery. Either party may change its address
for receipt of notices by giving notice to the other party.
     16. Authority of Subtenant, etc. Subtenant represents and warrants to
Sublandlord that this Sublease has been duly authorized, executed and delivered
by and on behalf of Subtenant and constitutes the valid, enforceable and binding
agreement of Subtenant.
     17. Examination. Submission of this instrument for examination or signature
by Subtenant does not constitute a reservation of or option for the Subleased
Premises or in any manner bind Sublandlord, and no lease, sublease or obligation
of Sublandlord shall arise until this instrument is signed and delivered by
Sublandlord and Subtenant.
     18. Parking. Subtenant shall have the right to use one hundred forty-nine
(149) [4.5 spaces per 1,000 square feet of rentable area] of the unreserved
nonexclusive parking spaces provided by Landlord to Sublandlord for parking at
the Building.
     19. Counterparts. This Sublease may be executed in several counterparts,
but all counterparts shall constitute but one and the same instrument.
[signatures on following page]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease
as of the date aforesaid.

                          ATTEST/WITNESS:       Sublandlord:                
FREMONT INVESTMENT & LOAN,
a California industrial bank      
By:
  Peggy Cansdale       By:   /s/ Richard A. Sanchez                             
 
 
              Its:   Richard A. Sanchez
EVP and Chief Administrative Officer                   Subtenant:              
    CAPITALSOURCE BANK,
a California industrial bank      
By:
  Lisa Havilland       By:   Steven A. Museles                          

              Its:   Executive Vice President    
 
                       

